Citation Nr: 0935105	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a hemorrhoid 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968 and from October 1970 to July 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The issues of entitlement to service connection for (i) a 
hemorrhoid disorder, (ii) a left knee disorder, and (iii) a 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's account of right ear hearing loss in service 
and since his separation from service is competent and 
credible and resolving all reasonable doubt in his favor, his 
right ear hearing loss is due to in-service noise exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right ear 
hearing loss was incurred in-service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran is competent to 
attest to experiencing hearing loss while in service and 
following separation.  38 C.F.R. § 3.159 (2008).  In his 
multiple statements, the Veteran has maintained that while in 
service he began experiencing hearing loss because of his 
exposure to aircraft and helicopter noise.  The Veteran 
further asserts that he has experienced hearing loss since 
his separation from service.  The Board's review of the 
Veteran's DD-214s confirms that the Veteran's occupational 
specialties involved the repair and maintenance of both 
helicopters and aircraft; moreover, at his May 1988 
retirement examination the Veteran demonstrated some right 
ear hearing loss.  These factors taken together tend to 
support the Veteran's account of his disorder.  Accordingly, 
the Board finds the Veteran's statements to be competent and 
credible, as it relates to his assertions that he began to 
have hearing loss while in service and continued to have 
hearing loss upon separation.

In July 2007, the Veteran was provided a VA examination in 
relation to his present claim.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
45
60
LEFT
20
20
40
45
20

The average pure tone threshold in the Veteran's right ear 
was 37.5 decibels and 38.8 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 in the left ear.  Based on this 
examination, the medical evidence of record supports the 
Veteran's claim that he has current right ear hearing loss.  
See 38 C.F.R. § 3.385.  

After evaluating the Veteran's claims folder and the 
audiological exanimation, the examiner opined that the 
Veteran's right ear hearing loss was not related to service.  
The examiner based this opinion on the lack of documented 
hearing loss in service.  However, the Court has held that it 
is improper for an examiner to rely simply on the absence of 
corroborating medical evidence to determine there is no nexus 
between the Veteran's current disability and his military 
service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 
(2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Accordingly, the examiner's opinion is inadequate 
and lacks probative value.  

In weighing the evidence of record, the Board finds the 
Veteran's account of in service hearing loss and continuity 
of symptomatology as credible and competent to provide the 
necessary nexus between the his current hearing loss and his 
military service.  Therefore, the Board resolves all 
reasonable doubt that may be present in the unique 
circumstances of this case in favor of the Veteran, and 
concludes that the criteria to establish service connection 
for right ear hearing loss are met.  


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Veteran is currently seeking service connection for (i) a 
hemorrhoid disorder, (ii) a left knee disorder, and (iii) a 
back disorder.  

A March 1987 service treatment record documents the Veteran's 
complaints of pain and treatment related to his back and left 
knee.  Additionally a September 1987 service treatment record 
documents the Veteran's treatment for hemorrhoids.  Based on 
the current record it is unclear if the Veteran has any 
current hemorrhoid, left knee, or back disorder and whether 
any such disorder is related to service.  Accordingly, the 
Veteran should be provided with a VA examination to determine 
if any currently diagnosed hemorrhoid, left knee, or back 
disorder is related to military service or any incident 
therein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examinations to determine the etiology of 
any current hemorrhoid, left knee, or back 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiners before the examination.  The 
examiners should record the full history 
of the disorder, including the Veteran's 
own account of the etiology of his 
disabilities, and specifically comment as 
to the likelihood that any currently 
diagnosed hemorrhoid, left knee, or back 
disorder is respectively related to 
service.  As it relates to the Veteran 
back disorder claim, the examiner should 
specifically comment on whether there is 
any relation between the March 1987 
service treatment for a back condition and 
the July 2002 post service treatment 
record, noting low back pain and possibly 
degenerative joint disease of the spine.  
The examiners should provide the reasons 
and basis for all opinions given.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond, before the case is returned for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


